Citation Nr: 1801095	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Service connection for bilateral hearing loss.

Service connection for tinnitus.


REPRESENTATION

The Veteran represented by:   Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 
INTRODUCTION

The Veteran had active military service with the Army from July 1990 to December 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2017, the Veteran testified at a Video Conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1. There is probative evidence that the Veteran's bilateral hearing loss has had a continuity of symptomology after service.

2. There is probative evidence that the Veteran's tinnitus has had a continuity of symptomology after service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is established. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Service connection for tinnitus is established. 38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran asserts that he has had ringing in his ears and trouble hearing since service due to his service duties as a radio operator.  Specifically, he asserts that there was constant noise from the radio chirps and static and the generators nearby.  Further, he went to firing ranges where missiles and 20 mm cannons were fired.  

Tinnitus 

Tinnitus is a disorder that is capable of lay-observation and the Veteran is competent to relate his post-service symptoms of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that the Veteran has established that he has a current diagnosis of tinnitus; thus, the first prong of service connection, existence of a present disability, is satisfied. Shedden, supra. 

Due to the nature of the Veteran's service working around radios, generators, and exposure to ammunition, noise trauma due to loud noises is conceded.  Thus, the second prong of service connection, whether there was an in-service event, is satisfied. Id.

As to the third prong of service connection, a nexus between the current disability and the in-service injury or event, the Board has considered the record, including service treatment records, lay statements, and examinations. 

The Veteran had a VA audiological examination in May 2011.  In that examination, the Veteran complained of ringing in his ears.  The VA examiner gave the diagnosis of tinnitus, but said that because there was no objective data that could be obtained, it would be mere speculation on her part to determine whether tinnitus could be connected to military service.  

Even so, the Board accords great probative weight to claimant's reports of tinnitus since service and finds that the Veteran's tinnitus is established under continuity of symptomology. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  He has consistently stated that his tinnitus has been present since service.  Tinnitus is a disorder that is capable of lay-observation and the Veteran is competent to relate his post-service symptoms of tinnitus. See Charles, supra.  

Based on the foregoing, the Board finds that service connection is warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that the VA examiner's opinion did not address the issue of continuity of symptomology and that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The first inquiry for service connection is whether the Veteran has a diagnosis of  hearing loss.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

The Veteran's available service treatment records are negative for hearing loss during service for frequencies between 500 and 4000 Hertz.  Significantly, audiological examination reports conducted at entrance and discharge note no abnormalities for frequencies between 500 and 4000 Hertz.  The Veteran's service treatment records are silent for any complaints of hearing troubles, but a note in February 1992 indicates that the Veteran was routinely exposed to hazardous noise.


On the March 1966 entrance examination, the following audiometric data was obtained. 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
5
0
LEFT
5
0
0
10
5


On October 1992 separation examination, the following audiometric data was obtained. 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
25
LEFT
5
5
15
20
05

In his October 1992 separation report, the Veteran indicated that he did not have hearing loss.

In May 2011, the Veteran was afforded a VA audiology examination.  The Veteran reported an in-service history of noise exposure.  The Veteran also reported a post-service history that was void of occupational and recreational noise exposure.  Further, he reported that his hearing difficulties started in September 1990.    

At the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
15
LEFT
20
25
25
20
20

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Notably, these results do not indicate hearing loss in either ear for VA purposes. 

The Veteran submitted an opinion dated May 2017 from a private audiologist, Dr. D.  Dr. D. noted that the Veteran had a history of bilateral hearing loss and noise exposure during military service.  

At the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
N/A
40
LEFT
20
30
35
N/A
45

Speech audiometry (using an unidentified speech test) revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Notably, these results indicate bilateral hearing loss. 

Therefore, the Board finds that the Veteran has established that he has a current diagnosis of bilateral hearing loss; thus, the first prong of service connection, existence of a present disability, is satisfied. Shedden, supra. 

Due to the nature of the Veteran's service working around radios, generators, and exposure to ammunition, noise trauma due to loud noises is conceded.  Thus, the second prong of service connection, whether there was an in-service event, is satisfied. Id.

As the to the third prong of service connection, a nexus between the current disability and the in-service injury or event, the Board has considered the record, including service treatment records, lay statements, and examinations. 

Dr. D. gave the opinion that "due to military history and noise exposure while serving, it is at least as likely as not that military service contributed to his hearing loss."  The Board gives this opinion great probative weight because it is based on an interview with the Veteran, which includes his subjective complaints of noise exposure during service and hearing loss since service.  

Further, the Board accords great probative weight to claimant's reports of hearing loss since service and finds that the Veteran's bilateral hearing loss is established under continuity of symptomology. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Based on the foregoing, the Board finds that service connection is warranted for bilateral hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that there are no contrary nexus opinions of record, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


